                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Anthony Deforrest Tyree                                          . Docket No. 5:18-CR-172-lH

                               Petition for Action on Supervised Release

COMES NOW Jessica A. Brocz, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Anthony Deforrest Tyree, who, upon an earlier plea of guilty
to Distribution of a Quantity of Heroin, in violation of21 U.S.C. § 841(a)(l), 21 U.S.C. § 841(b)(l)(C),
and 21 U.S.C. § 851, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on
April 9, 2019, to the custody of the Bureau of Prisons for a term of 24 months. It was further ordered that
upon release from imprisonment the defendant be placed on supervised release for a period of 72 months.
Anthony Deforrest Tyree was released from custody on October 16, 2020, at which tiine the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On November 28, 2020, the defendant was charged in Nash County, North Carolina, with Driving While
Impaired (20CR53696), Driving While License Revoked, and Drive Wrong Way on Dual Lane
(20CR708657). According to a report from Officer B. Yates, the defendant's breathalyzer revealed a 0.09.
During a telephone call on December 2, 2020, Tyree admitted guilt. This case remains pending in Nash
County District Court.

During a routine home visit December 5, 2020, the defendant tested positive for marijuana via instant urine
screen. Tyree readily admitted using the substance, and he signed an admission of drug use form. The
defendant has been verbally reprimanded for this drug use and counseled about his actions. The defendant
has agreed to attend a substance abuse assessment and the amount of drug testing will be increased. As a
sanction for this criminal conduct and drug use, we are recommending that he be placed on curfew with
location monitoring for 60 consecutive days. The defendant signed a Waiver of Hearing agreeing to the
proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect




            Case 5:18-cr-00172-H Document 59 Filed 12/08/20 Page 1 of 2
Anthony Deforrest Tyree
Docket No. 5:18-CR-172-lH
Petition For Action
Page2
Reviewed and approved,                           I declare under penalty of perjury that the foregoing
                                                 is true and correct.


Isl Dewayne L. Smith                             Isl Jessica A. Brocz
Dewayne L. Smith                                Jessica A. Brocz
Supervising U.S. Probation Officer              U.S. Probation Officer
                                                150 Reade Circle
                                                Greenville, NC 27858.:.1137
                                                Phone: 252-830-2350
                                                Executed On: December 7, 2020

                                        ORDER OF THE COURT

                              'ff '2/   day of __~ - - - - - - - ' 2020, and ordered filed and
     a part of he r cords in the above case.




            Case 5:18-cr-00172-H Document 59 Filed 12/08/20 Page 2 of 2
